Citation Nr: 0008095	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-05 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to effective date prior to April 5, 1989, for the 
grant of service connection for retroperitoneal fibrosis, an 
increased evaluation for the residuals of a fracture of the 
transverse process at L2-L3, and the award of a total rating 
based on individual unemployability due to service-connected 
disabilities.  

(The claim of clear and unmistakable error in the Board of 
Veteran's Appeals' October 1975 decision which denied 
entitlement to service connection for idiopathic 
retroperitoneal fibrosis and a compensable evaluation for the 
residuals of a fracture of the transverse processes of the 
2nd and 3rd lumbar vertebrae will be addressed in a separate 
determination.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

This matter is currently before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

In May 1996, the issue before the Board was whether new and 
material evidence had been submitted to reopen a claim for 
service connection for idiopathic retroperitoneal fibrosis.  
This issue was remanded by the Board for additional 
development.  In a September 1997 rating determination, 
service connection for this disability was granted.  
Accordingly, this issue is not before the Board at this time.  
However, in March 1998, the veteran filed a notice of 
disagreement to the September 1997 rating determination, 
disputing the effective date of this award.  A Statement of 
the Case was issued in March 1998, and a timely substantive 
appeal was submitted by the veteran in May 1998.  
Accordingly, the issue of an earlier effective date for the 
grant of service connection for retroperitoneal fibrosis is 
before the Board at this time.  

In a series of statements, the veteran has clearly contended 
that he seeks additional compensation for his service-
connected disabilities prior to April 5, 1989.  The veteran 
is currently receiving a noncompensable evaluation for 
retroperitoneal fibrosis.  In his March 1998 notice of 
disagreement, he states that he disagrees with the 
noncompensable evaluation for his retroperitoneal fibrous.  
He goes on, however, to comment specifically that his claim 
for increase pertains to the rating he believes he should 
have been assigned between 1972 and 1989.  He further refers 
to treatment rendered between 1967 through the 1970's and 
1980's, and the manifestations of disabilities and the 
effects of medication.  He states that he is seeking a 
"retroactive" 100 percent evaluation because of his 
unemployability.  The Board concludes that even with a 
liberal reading of his contentions, it is clear that the 
veteran's comments about his disability rating for 
retroperitoneal fibrosis really go to the effective date of 
the award, not to disagreement with this currently assigned 
rating.  Accordingly, the Board finds that the issue of a 
current increased evaluation for this disability has not been 
raised by the veteran and is not before the Board at this 
time.  See 38 U.S.C.A. § 7105(a) (West 1991).  

In August 1991, the hearing officer granted an increased 
rating to 20 percent for the service connected back 
disability.  The effective date of that grant was April 5, 
1989.  The veteran was provided notice of this determination 
in an August 1991 supplemental statement of the case (SSOC).  
The notification letter provided with that SSOC indicated 
that, if it included an additional issue not incorporated in 
the original statement of the case, the claimant had to 
respond within 60 days in order to perfect his appeal as to 
the new issue.   The Board notes that the determination as to 
the effective date of the increased rating was a new issue, 
and therefore the notification was incorrect as the period 
for filing a notice of disagreement as to the effective date 
of the grant of the increased rating ran for one year.  Thus, 
the veteran was not properly advised of his appellate rights 
as to that issue.  

In January 1993, the veteran submitted a communication that 
"deals with the August 7, 1991" rating determination that 
disputed the rating and the effective date.  The Board finds 
this communication was a timely NOD with regard to the 
effective date of the award of an increased rating for the 
service-connected back disability.  Subsequently, in January 
1993, the RO awarded the veteran a 60 percent evaluation for 
his service-connected fracture of the transverse process at 
L2-L3 and awarded the veteran a total rating based on 
individual unemployability from April 5, 1989.  In a June 
1994 communication, the RO noted the previous denial of a 
compensable evaluation for the back disability in October 
1975.  Since this time, the veteran has continuously disputed 
the effective date of the award of compensation for his 
service-connected disabilities.  

In order for the veteran to succeed in his claim for an 
earlier effective date for award of compensation, the Board 
would be required to find entitlement to an earlier effective 
date for the award of an increased rating for his back 
disability, and/or entitlement to an earlier effective date 
for an award of a total rating based on individual 
unemployability.   Accordingly, the Board will address the 
issue of entitlement to an earlier effective date for the 
award of a compensable evaluation for the service-connected 
back disability as well as the grant of a total rating based 
on individual unemployability.  The Board specifically finds 
no prejudice to the veteran in addressing this claim as the 
RO has provided the veteran all pertinent regulations 
regarding this issue within the September 1998 Statement of 
the Case.  The issue of entitlement to an effective date 
earlier than April 5, 1989, for the grant of service 
connection for retroperitoneal fibrosis overlaps many of the 
same considerations raised by the claims of entitlement to an 
effective date earlier than April 5, 1989, for the grant of a 
compensable evaluation for the service-connected back 
disability and entitlement to a total rating based on 
individual unemployability.  In actuality, this is the claim 
that the veteran wishes the VA to address.  Accordingly, the 
Board finds no prejudice in proceeding with this claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In addressing the issues cited above, the Board has 
considered whether the veteran has raised the issue of clear 
and unmistakable error (CUE) within the Board's October 1975 
determination.  In January 2000, the Board contacted the 
veteran and requested that he indicate whether he wished to 
pursue a claim of CUE in the October 1, 1975, Board 
determination.  In a February 2000 response, he stated that 
he wished to pursue a separate claim of CUE in the October 
1975 Board decision.  This claim will be addressed in a 
separate determination of the Board. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  In August 1954, the veteran filed a claim seeking service 
connection for a back injury and eye disorder.  

3.  In a November 1954 rating determination, service 
connection was granted for the residuals of a fractured 
transverse process at L2 and L3.  The veteran was awarded a 
noncompensable evaluation.  Service connection for an eye 
condition was denied.  The veteran received notice of this 
determination in December 1954.  A timely notice of 
disagreement to this rating determination was not submitted 
by the veteran.  

4.  In May 1974, the veteran submitted a claim for an 
increased rating for his back disability.  He also claimed 
service connection for a "back" disability; that claim 
later was clarified to involve a claim for service connection 
for idiopathic retroperitoneal fibrosis.  These claims were 
appealed to the Board.  

5.  In an October 1975 reconsideration determination, the 
Board denied entitlement to service connection for idiopathic 
retroperitoneal fibrosis and a compensable evaluation for the 
residuals of a fracture of the transverse processes of the 
2nd and 3rd lumbar vertebrae.  

6.  On April 5, 1989, the veteran petitioned to reopen his 
previously denied claims.  There was no competent medical 
evidence, or other evidence, showing that it was factually 
ascertainable that an increased level of back disability 
during the one year prior to the date of this claim.

7. In a January 1993 rating determination, the veteran was 
awarded a 60 percent evaluation for his service-connected 
fracture of the transverse processes at L2 and L3 from April 
5, 1989.  The veteran was also awarded a total rating based 
on individual unemployability due to his sole service-
connected disability at that time from April 5, 1989.  

8.  In a September 1997 rating determination, service 
connection for retroperitoneal fibrosis with a history of 
hydronephrosis as secondary to a service-connected disability 
was found.  The veteran was awarded a noncompensable 
disability evaluation from April 5, 1989.  

9.  Clear and unmistakable error does not exist within the 
October 1975 Board determination.  


CONCLUSION OF LAW

An effective date earlier than April 5, 1989, for entitlement 
to service connection for idiopathic retroperitoneal 
fibrosis, a compensable evaluation for the residuals of 
fracture of the transverse processes of the 2nd and 3rd 
lumbar vertebrae, and entitlement to a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities is not warranted.  38 
U.S.C.A. §§ 5107, 5108, 5110, 7104, 7105 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.104, 3.105, 3.400, and 20.1104 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran filed his initial claim for VA 
compensation in August 1954.  Following a VA evaluation held 
in October 1954, the RO, in a November 1954 rating 
determination, awarded service connection for the residuals 
of a fractured transverse processes at L2 and L3.  A 
noncompensable disability evaluation was awarded.  Service 
connection for an eye disability was denied.  The veteran was 
notified of this determination in December 1954.  A notice of 
disagreement to this determination was not received.  

In May 1974, the veteran submitted a claim for an increased 
rating for his service connected back disability.  He also 
submitted a claim for service connection for a disability 
that was clarified to be idiopathic retroperitoneal fibrosis.  
An orthopedic evaluation was performed in November 1974.  A 
March 1975 rating determination denied this claim.  At this 
time, the veteran appealed the RO determination to the Board.  
The Board issued an initial determination in June 1975.  
Reconsideration of this determination was granted.  In an 
October 1975 decision before an expanded panel of the Board 
it was determined that the veteran's idiopathic 
retroperitoneal fibrosis first arose on a clinical basis 
during his post-service years.  The Board concluded that this 
condition could not be causally related to any disability 
already service connected.  The expanded panel of the Board 
also found that the residuals of the veteran's fracture of 
the lumbar vertebrae did not, at that time, include muscle 
loss or muscle spasms.  Accordingly, the claims for service 
connection for idiopathic retroperitoneal fibrosis, as well 
as a compensable rating for the residuals of a fracture of 
the transverse processes of the 2nd and 3rd lumbar vertebrae, 
were denied.  

On April 5, 1989, the veteran petitioned to reopen his 
previously denied claims.  Prior to this time, following the 
October 1, 1975, Board determination, the veteran had 
submitted no additional statements or documents in support of 
any request to reopen the previously denied claims.  There is 
no competent medical evidence of record showing an increased 
level of back disability within the one-year period prior to 
April 5, 1989.  In light of extensive medical evidence 
submitted by the veteran and obtained by the VA, the RO, in a 
January 1993 rating determination, awarded the veteran a 60 
percent evaluation for the residuals of a fracture of the 
transverse processes at L2 - L3 under diagnostic codes 5010 
and 5293.  The Board notes in passing that a 60 percent 
evaluation is the highest provided under Code 5293.  Such 
rating contemplates limitation of motion.  VAOPGCPREC 36-97.  
The only higher evaluations for a back disability would be 
under Code 5285, where a 100 percent evaluation is afforded 
for residuals of a vertebral fracture with cord involvement 
and the claimant is bedridden or requires long leg braces.  
Clearly, the record does not show the claimant is bedridden 
or requires long leg braces.  A 100 percent evaluation is 
also provided for complete bony fixation (ankylosis) of the 
spine at an unfavorable angle under Code 5286.  This also is 
not demonstrated by the clinical findings.  Thus, even 
assuming the issue of entitlement to an increased schedular 
rating for the service connected back disability remained in 
appellate status under AB v. Brown, 6 Vet. App. 35 (1993), 
there is no entitlement to an increased schedular rating.  In 
the 1993 rating determination, the RO also awarded a total 
rating based upon individual unemployability from April 5, 
1989, the date the veteran filed his petition to reopen the 
previously denied claim.  

In May 1996, the Board remanded the issue of whether new and 
material evidence had been submitted to reopen a claim of 
service connection for idiopathic retroperitoneal fibrosis to 
the RO for additional development, including a VA evaluation.  
This VA evaluation, performed in June 1996, provided the 
basis to award service connection for this disability.  In a 
September 1997 rating determination, service connection for 
retroperitoneal fibrosis with a history of hydronephrosis on 
a secondary basis was granted.  The veteran was awarded a 
noncompensable evaluation from April 5, 1989, the date in 
which he petitioned to reopen the previously denied claim.  

In January 1998, the veteran petitioned for reconsideration 
of the Board's October 1, 1975, determination was denied.  In 
a March 1998 notice of disagreement, the veteran noted his 
disagreement with the effective date for the grant of service 
connection for retroperitoneal fibrosis.  The veteran also 
noted that he had petitioned to reopen this claim in 1972.  
In his May 1998 substantive appeal, the veteran stated that 
two of the nine medical journal articles submitted following 
the Board's 1975 decision predated the Board's 1975 
determination.  The veteran contended that he had been 
unemployable since the Board's 1975 determination.  The 
veteran has submitted extensive medical evidence to support 
this determination, including, but not limited to, a 
September 1977 determination of the Social Security 
Administration (SSA), which found the veteran to be disabled 
from April 25, 1975.  

In additional statements submitted by the veteran, it is 
contended that clear and unmistakable exists within the 
October 1975 Board determination.  As noted above, this claim 
is addressed in a separate determination of the Board.  

Analysis

It is essentially contended that the veteran should be 
awarded an effective date of award prior to April 5, 1989, 
for the grant of service connection for retroperitoneal 
fibrosis, an increased rating for his service connected back 
disability and a total rating based on individual 
unemployability.  Service connection for retroperitoneal 
fibrosis and a compensable evaluation for the service 
connected back disability were denied by a decision of the 
Board in October 1975.  Under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o) and (q), the effective date of a claim 
received after a prior final disallowance will be the date of 
the claim or the date entitlement arose, whichever is later.  

The first theory of entitlement raised by the appellant on 
appeal is that the Board's decision of October 1975 contained 
CUE.   A finding of CUE would remove the finality of the 
Board's decision and thus open the possibility of an 
effective date prior to October 1, 1975.  Following changes 
in the law in 1997, decisions of the Board are subject to 
review on the basis of an allegation of CUE.  For reasons 
that are explained in a separate determination, the 
undersigned concluded that CUE does not exist within the 
October 1, 1975 Board determination.  

Since the October 1975 Board determination remains final, the 
veteran can not be awarded service connection for 
retroperitoneal fibrosis prior to the date of receipt of the 
claim to reopen.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; 
Link v. West, 12 Vet. App. 39 (1998).  He can not receive an 
effective date of an award of an increased rating for his 
service connected back disability or a total rating based on 
individual unemployability due to his service-connected 
disabilities earlier than: (1) the date of the receipt of the 
application by the RO to reopen this previously finally 
denied claim for an increased evaluation on April 5, 1989; or 
(2) the date entitlement arose, whichever is later.  He can 
also receive an effective date of award of an increased 
rating, and thus also the total rating based on individual 
unemployability due to service connected disabilities, if the 
evidence in the file shows that it was factually 
ascertainable that an increase in disability occurred within 
one year of the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).   The Court has held, 
however, that the language of 38 U.S.C.A. § 5110(b)(2) must 
be read:

'[t]he effective date of an award of 
increased compensation shall be the earliest 
date as of which it is ascertainable that an 
increase in disability has occurred if 
application is received within one year from 
such date.' (Emphasis in original)

Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-
98.  Thus, if the increase occurred more than one year prior 
to the date the application is received, the effective date 
must be no earlier than the date of receipt of the 
application.

The Board has found no competent medical evidence, or other 
evidence making it "factually ascertainable" that there had 
been an increase in severity of the back disability within 
the one year prior to the April 5, 1989, claim.  There is 
evidence showing such increase after October 1975 and prior 
to April 5, 1988.  But as the veteran failed to file a claim 
for increase within one year of the date of such evidence 
showing increased disability, he can not use evidence dated 
prior to April 5, 1988, to obtain an effective date of award 
up to one year earlier than the April 5, 1989, claim.  
Harper, supra.   Thus, 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2) do not provide a basis to award an effective 
date of an increased rating, including the a total disability 
rating based upon individual unemployability due to service 
connected disability, from a date one year prior to the date 
of receipt of the claim because evidence showing a factually 
ascertainable increased disability or total disability is 
dated prior to April 5, 1988.  

The effective date of award for the grant of service 
connection for retroperitoneal fibrosis can be no earlier 
than the date of his receipt of the application to reopen 
this previously denied claim under 38 C.F.R. § 3.400(q), 
Link, supra.  It is important to note that April 5, 1989, is 
well after his discharge from active service.  Accordingly, 
38 U.S.C.A. § 5110(b)(1) is not for application.  In his 
statements, the veteran has never cited to any evidence 
indicating a request to reopen this claim following the 
Board's October 1, 1975, decision and prior to April 5, 1989, 
or within one year of this claim.  In fact, the veteran did 
not actually file the claim for a total rating based on 
individual unemployability due to his service-connected 
disabilities until November 1998.  The Board has reviewed the 
record in detail, and has found no evidence of a previous 
petition to reopen this claim after October 1975 and before 
April 5, 1989.  Accordingly, this claim must be denied.  


ORDER

The claim for an earlier effective date for the grant of a 
total rating based on individual unemployability, an 
increased evaluation for the residuals of a transverse 
processes at L2-L3, and service connection for 
retroperitoneal fibrosis prior to April 5, 1989, is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

